101 F.3d 706
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Donald SHIPMAN, Defendant-Appellant.
No. 95-50243.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 8, 1996.*Decided Nov. 15, 1996.

Before:  BRUNETTI, TROTT, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Donald Shipman appeals his sentence following his guilty plea to misprision of a felony, in violation of 18 U.S.C. § 4.  Because Shipman's plea agreement explicitly stated that the restitution order would not be restricted to the amounts alleged in the count to which he pled guilty, the district court's restitution order did not constitute an illegal sentence.  See 18 U.S.C. § 3663(a)(3) ("The court may ... order restitution in any criminal case to the extent agreed to by the parties in a plea agreement.");   United States v. Soderling, 970 F.2d 529, 532-33 (9th Cir.1992) (holding that defendant may agree to restitution for losses caused by offenses other than those to which he pled guilty in return for promise by government not to prosecute defendant for those other offenses), cert. denied, 508 U.S. 952, 113 S.Ct. 2446 (1993);   see also United States v. Baker, 25 F.3d 1452, 1457-58 (9th Cir.1994) (reaffirming the  Soderling exception but finding it inapplicable on the facts).


3
Moreover, Shipman's claim that the district court failed to consider his financial status is unsupported by the record.  The district court considered Shipman's long and extensive employment history, during which he earned salaries in excess of $100,000.  The record also reflects a lack of evidence that his medical condition precludes him from working.  Accordingly, the district court did not abuse its discretion in ordering restitution.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3